Name: Commission Regulation (EEC) No 1970/85 of 17 July 1985 amending Regulation (EEC) No 2365/84 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: distributive trades;  accounting;  monetary economics;  plant product;  prices
 Date Published: nan

 No L 185/ 12 Official Journal of the European Communities 18 . 7. 85 COMMISSION REGULATION (EEC) No 1970/85 of 17 July 1985 amending Regulation (EEC) No 2365/84 laying down detailed rules (or the application of the special measures for peas , field beans and sweet lupins necessary checks ; whereas, therefore, in the interests of sound administration, Article 16 of Regulation (EEC) No 2365/84 should be amended in conse ­ quence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1485/85 (2), and in particular Article 3 (7) thereof, Whereas the definition of 'impurities' given in Article 2 of and Annex I to Commission Regulation (EEC) No 2365/84 (3), as amended by Regulation (EEC) No 1 57/85 (4), should be clarified ; Whereas Article 2a of Regulation (EEC) No 1431 /82 provides for a system of monthly increments to be applied to the minimum price payable to the producer ; whereas Regulation (EEC) No 2365/84 should be amended to take account of that change ; Whereas the derogation concerning the minimum quality of sweet lupin seeds contained in Article 3 (3) of Regulation (EEC) No 2365/84 should be extended for a further marketing year ; Whereas, in the event that a certificate as referred to in Article 4 (2) of Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (*), as last amended by Regulation (EEC) No 1832/85 (*), is lost in postal transmission, provision should be made for a duplicate to be issued ; Whereas, approved bodies within the meaning of Article 7 of Regulation (EEC) No 2036/82 should be permitted to process peas, field beans or sweet lupins by treatment for identification purposes for a further marketing year ; Whereas the stock records kept by approved users must enable the competent agencies to carry out all Article 1 Regulation (EEC) No 2365/84 is hereby amended as follows : 1 . Article 2 (3) is replaced by the following : '3 . For the purposes of this Article, "impurity" shall mean any foreign body, organic or inorganic, not originating from the seeds of the species in question.' 2 . In Article 3(3). ' 1984/85 and 1985/86' are replaced by ' 1984/85, 1985/86 and 1986/87'. 3 . Article 5 is amended as follows : (a) In paragraph 1 , (a) ' the minimum price' is replaced by 'the minimum price adjusted where necessary by the monthly increments referred to in Article 2a of Regulation (EEC) No 1431 /82'. (b) Paragraph 2 is replaced by the following : '2. For the purpose of checking that the minimum price payable to the producer has been complied with, Member States shall use the minimum price, expressed in ECU, valid on the first day of the marketing year in which the product is delivered to the first buyer, including monthly increments where appro ­ priate, applying to this price, as the conversion rate, the representative rate valid on that date.' 4 . The following paragraph 5 is added to Article 6 : '5 . No replacements may be issued for certifi ­ cates that are lost, except in the case of a certifi ­ cate which is lost in postal transmission from the issuing body to the first buyer after having been (') OJ No L 162, 12. 6 . 1982, p. 28 . 0 OJ No L 151 , 10 . 6 . 1985, p. 7 . 0 OJ No L 222, 20 . 8 . 1984, p. 26 . (4) OJ No L 19, 23 . 1 . 1985, p. 7 . 0 OJ No L 219, 28 . 7 . 1982, p. 1 . (4 OJ No L 173, 3 . 7. 1985, p. 3 . 18 . 7 . 85 Official Journal of the European Communities No L 185/ 13 sent by recorded delivery. In such a case the issuing body may, if satisfied that the original was never received by the party concerned, issue a duplicate to that party, made out in the same way as the original and clearly showing the word "duplicate". Before doing so, the issuing body shall inform the issuing bodies of the other Member States of the issue of such duplicates." 5. In Article 11 ( 1 ) (f), 'the minimum price is paid' is replaced by 'the minimum price, adjusted where necessary by monthly increments, is paid'. 6 . In Article 13, 'the 1984/85 marketing year' is replaced by 'the 1985/86 marketing year'. permanent inventory of the raw materials other than peas, field beans and sweet lupins that they use . The stock records and the inventory referred to above shall be kept in such a way as to enable the competent agency to carry out cross-checks between the quantities of products entering and the quantities of products, processed or otherwise, leaving the premises, particularly as regards the level of stocks held by the undertaking and allowable manufacturing losses. For feedingstuffs containing peas, field beans or sweet lupins, whether incorporated or in the natural state, a record shall be kept stating, for each type of feedingstuff, the main raw materials that it is composed of, including peas, field beans or sweet lupins.' (c) In paragraph 6, the first subparagraph is replaced by the following : The competent body may grant provisional approval to the user concerned upon submis ­ sion of an application for approval.' (d) In the second subparagraph of paragraph 6, '1 October 1984' is replaced by 'the date of provi ­ sional approval'. 8 . Article 17 (3) (a) is replaced by the following : '(a) where the quantities which have entered the undertaking are intended for use in the undertaking for one of the purposes referred to in Article 14, giving opposite each batch or group of batches the reference of the certifi ­ cate, if available, the reference of any aid application lodged in accordance with Article 21 , and the type of use within the meaning of Article 14 of the quantities concerned ;'. 9 . In Article 22 (4), 'more than 7 % ' is replaced by 'equal to or more than 7 %'. 10. In Annex I, 'other than' is replaced by 'not origi ­ nating from the seeds of. 7. Article 1 6 is amended as follows : (a) Paragraph 1 (a) is replaced by the following : '(a) to keep stock records, and certain other relevant records, in accordance with the provisions of paragraph 2 ;' (b) Paragraph 2 is replaced by the following : '2. The stock records shall cover peas, field beans and sweet lupins. They shall include the following as a minimum requirement : (a) daily entries of each type of product, iden ­ tifying each batch and stating its quantity, quality and whether it is of Community origin or not. The quality shall include an indication of the moisture content and impurity content, derived either from analysis, which is compulsory for Commu ­ nity products or, failing this, from commercial standards . The reference of the certificate shall also be given where available ; (b) daily amounts used or, failing this, monthly amounts used of each type of product, broken down according to the types of use listed in Article 14 ; (c) daily quantities that have not been used and have been removed from the under ­ taking ; (d) the level of stocks, by product, drawn up periodically, at least monthly. Undertakings which have recourse to the uses referred to in Article 14 (a) and (b) shall keep a Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. No L 185/14 Official Journal of the European Communities 18 . 7. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 July 1985. For the Commission Frans ANDRIESSEN Vice-President